DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2020 has been entered.

 Election/Restrictions
Claims 1-10, 13-22, 24-27 are allowable. Claims 11, 12, and 23, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species 1 and 2, as set forth in the Office action mailed on February 26, 2019, is hereby withdrawn and claims 11, 12, and 23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-27 are hereby allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious an endoscopic treatment system for use with an endoscope with a distal end face, the system featuring a distal cap with an end effector (needle) that rotates  between open and closed about a pivot axis where the free end of the end effector defines an end effector axis which is parallel to the longitudinal axis of the endoscope and lateral to the end face of the endoscope, where the system further has first and second lumens separate from the endoscope which extend from the cap to a proximal handle where the distal end of the first lumen aligns with the free end of the end effector when closed and the second lumen is located between the first lumen and the pivot axis (pivot point) on which the end effector rotates in combination with the other elements as claimed. 
Mitelberg (US PG Pub 2012/0150200) is deemed to be the closest prior art. Mitelberg teaches a system for use with an endoscope where the system has a cap at the distal end of the endoscope and a rotatable end effector about a pivot axis. Contrary to the instant invention, the end effector of Mitelberg extends into a lumen of the endoscope when the end effector is in the closed position, not into a separate lumen which is part of the cap assembly. While there are multiple references which teach a single or possibly two external lumens which attach to an endoscope (See previously cited Devierre US PG Pub 2005/0234297), no reference could be found which features system for use with an endoscope featuring a distal cap with an end .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bilotti (US PG Pub 2009/0236399) teaches a system for use with an endoscope featuring a cap member (2) with two lumens (8&9) extending from the cap to a handle at the proximal end. The system features multiple ancillary clips (16) to secure the device along the endoscope. However, Bilotti’s invention is a staple deployment device and the lumens (8&9) are for force transmission and are not capable of passing a tool therethrough. Additionally, Bilotti does not teach a rotatable end effector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Tuesdays, and Thursdays 11-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771